DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/067841 to Plaver et al., as evidenced by US 4,230,168 to Kaneda et al.
Regarding Claims 1 and 5.  Plaver et al. teaches a flame resistant polyurethane foam (Page 1, Lines 4 – 6), i.e. a flame-retarding composition comprising a urethane resin.  In Example 3, the urethane resin is prepared from a mixture comprising a polyisocyanate compound; VORANOL® CP 6001 as a polyol; DABCO® 33 LV which is a commercially available form of triethylenediamine; water as a foaming agent; TEGOSTAB® B4113 as a surfactant/foam stabilizer; and an additive comprising EXOLIT® AP462 which is a commercially available form of red phosphorus (Page 18, Line 16 – Page 19, Line 13; Table 1) 
The composition in Example 3 of Plaver et al. uses triethylenediamine rather than a nitrogen-containing aromatic compound as a trimerization catalyst.  However, in the disclosure, Plaver et al. teaches both triethylenediamine/1,4-diazabicylco-2,2,2-octane and N,N-dimethylbenzylamine may be used as the catalyst in the inventive compositions (Page 12, Lines 19 - 26).  Kaneda et al. provides evidence that N,N-dimethylbenzylamine is a trimerization catalyst (Column 3, Lines 33 - 37).   At the time of invention, it would have been obvious to a person of ordinary skill in the art to substitute triethylene diamine with N,N-dimethylbenzylamine as the catalyst in Example 3 of Plaver et al.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Plaver et al. teaches 
The composition in Example 3 of Plaver et al. also does not further comprise one of the instantly claimed additive species in the claimed amount.  However, in the disclosure, Plaver et al. teaches antimony trioxide may be provided relative to the total weight of the urethane resin composition in an amount of up of 50 parts by weight (Column 14, Line 28 – Column 15, Line 2).  Antimony trioxide is set forth as an antimony-containing flame retardant in Paragraphs 0115 – 0116 of the PG-PUB of the instant application.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide antimony trioxide in an amount of up to 50 parts by weight of the urethane resin composition in Example 3 of Plaver et al.  The motivation would have been that Plaver et al. teaches antimony trioxide functions as a filler in its compositions and further that fillers provide benefits including reduction in overall cost and imparting physical properties to the foam product such as load bearing (Column 14, Line 28 – Column 15, Line 2).  
Regarding Claim 2.  Plaver et al. teaches the flame-retarding composition of Claim 1.  It is the Office’s position that it would have been obvious to add up to 50 phr antimony trioxide to the composition for the reasons detailed in the rejection of Claim 1 above.

Regarding Claims 3 and 7.  Plaver et al. teaches the flame-retarding composition of Claims 1 and 2.  DABCO® 33 LV/triethylenediamine is provided in an amount of 0.839 parts by weight per 100 parts by weight of the B-side, while the weight ratio of the B-side to then A-side is 46.103:100 (Table 1).  Triethylenediamine can then be calculated to be provided in an amount of roughly 0.6 parts by weight per 100 parts by weight urethane resin.  
Regarding Claims 4, 8, and 9.  Plaver et al. teaches the flame-retarding composition of Claims 1 and 7.  Water is provided in an amount of 2.275 parts by weight per 100 parts by weight of the B-side, while the weight ratio of the B-side to A-side is 46.103:100 (Table 1).  Triethylenediamine can then be calculated to be provided in an amount of roughly 1.6 parts by weight per 100 parts by weight urethane resin.  
Regarding Claims 6 and 10.  Plaver et al. teaches the flame-retarding composition of Claims 1 and 9.  The isocyanate index used in Example 3 is 95 (Table 1).  .

Claims 11 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/067841 to Plaver et al., as evidenced by US 4,230,168 to Kaneda et al.
Regarding Claims 11 and 15.  Plaver et al. teaches a method for producing a flame resistant polyurethane foam (Page 1, Lines 4 – 6), i.e. a flame-retarding composition comprising a urethane resin.  In Example 3, the method comprises preparing a B-side mixture comprising VORANOL® CP 6001 as a polyol; DABCO® 33 LV which is a commercially available form of triethylenediamine; water as a foaming agent; TEGOSTAB® B4113 as a surfactant/foam stabilizer; and an additive comprising EXOLIT® AP462 which is a commercially available form of red phosphorus (Page 18, Line 16 – Page 19, Line 13; Table 1).  An isocyanate is then added to the B-side mixture (Table 1).
The method in Example 3 of Plaver et al. uses triethylenediamine rather than a nitrogen-containing aromatic compound as a trimerization catalyst.  However, in the 
The method employed in Example 3 of Plaver et al. does not further comprise the step of mixing one of the instantly claimed additive species in the claimed amount with red phosphorus.  However, in the disclosure, Plaver et al. teaches antimony trioxide may be provided relative to the total weight of the urethane resin composition in an amount of up of 50 parts by weight (Column 14, Line 28 – Column 15, Line 2).  Antimony trioxide is set forth as an antimony-containing flame retardant in Paragraphs 0115 – 0116 of the PG-PUB of the instant application.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to mix antimony trioxide in an amount of up to 50 parts by weight of the urethane resin composition with red 
Regarding Claim 12.  Plaver et al. teaches the method of Claim 11.  It is the Office’s position that it would have been obvious to add up to 50 phr antimony trioxide for the reasons detailed in the rejection of Claim 11 above.
With respect to the content of red phosphorus, EXOLIT® AP462 red phosphorus is provided in an amount of 5.348 parts by weight per 100 parts by weight of the B-side, while the weight ratio of the B-side to A-side is 46.103:100 (Table 1).  Red phosphorus can then be calculated to be provided in an amount of roughly 3.7 parts by weight per 100 parts by weight urethane resin.  The combined weight of red phosphorus and antimony trioxide would then be as high as 53.7 phr (50 phr antimony trioxide + 3.7 phr red phosphorus).
Regarding Claims 13 and 17.  Plaver et al. teaches the method of Claims 12 and 22.  DABCO® 33 LV/triethylenediamine is provided in an amount of 0.839 parts by weight per 100 parts by weight of the B-side, while the weight ratio of the B-side to the A-side is 46.103:100 (Table 1).  Triethylenediamine can then be calculated to be provided in an amount of roughly 0.6 parts by weight per 100 parts by weight urethane resin.  
Regarding Claims 14, 18, and 19.  Plaver et al. teaches the method of Claims 11 and 17.  Water is provided in an amount of 2.275 parts by weight per 100 parts by weight of the B-side, while the weight ratio of the B-side to A-side is 46.103:100 (Table 1).  Triethylenediamine can then be calculated to be provided in an amount of roughly 1.6 parts by weight per 100 parts by weight urethane resin.  
Regarding Claims 16 and 20.  Plaver et al. teaches the method of Claims 16 and 20.  The isocyanate index used in Example 3 is 95 (Table 1).  However, in the disclosure, Plaver et al. teaches the foam may be prepared an isocyanate index typically as high 150 (Column 6, Lines 25 – 26).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver et al. at an isocyanate index of 150.  The motivation would have been that doing so would increase the crosslinking density and mechanical strength of the final foam product.

Claims 1, 2, 4, 5, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,458,034 to Fracalossi et al. in view of US 4,230,168 to Kaneda et al. and US 2004/0116545 to Jakobstroer et al. 
Regarding Claims 1, 2, 5, and 21.  Fracalossi et al. teaches a flame retardant polyurethane foam (Column 1, Lines 11 - 12), i.e. a flame-retarding composition comprising a urethane resin.  In Example 2b, the urethane resin is prepared from a mixture comprising toluene diisocyanate as a polyisocyanate compound; a polyether 
By summing all of the ingredients listed in the first table in Column 7, the total weight of the urethane resin composition can be calculated to be provided in an amount of roughly 174.56 parts by weight.  Decabromobiphenyl ether is indicated to be provided in an amount of 14.5 parts by weight and thus can be calculated to be provided in an amount of 8.3 parts by weight per 100 parts by weight (phr) of the urethane resin composition.
As indicated above, N-ethyl morpholine is used as the catalyst in Example 2b of Fracalossi et al. instead of an aromatic nitrogen-containing trimerization catalyst.  However, Kaneda et al. teaches both N-ethyl morpholine and N,N-dimethylbenzylamine as suitable trimerization catalysts in the preparation of polyurethanes (Column 3, Lines 33 - 37).  N,N-dimethylbenzylamine then corresponds to an aromatic nitrogen-containing trimerization catalyst.  Fracalossi et al. and Kaneda et al. are analogous art as they are from the same field of endeavor, namely polyurethanes.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to substitute N,N-dimethylbenzylamine for the N-ethyl morpholine catalyst in Example 2b of Fracalossi et al.  The motivation would have been 
The additive composition in Example 2b of Fracalossi et al. comprises antimony oxide rather than red phosphorus as instantly claimed.  However, Jakobstroer et al. teaches both antimony oxide and red phosphorus to be suitable flame retardants in the preparation of polyurethane foams.  Fracalossi et al. and Jakobstroer et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to substitute the 7.25 parts by weight (corresponding to 4.2 phr) antimony oxide in Example 2b of Fracalossi et al. with red phosphorus.  The flame retardant additive composition which is provided in an amount of 21.75 pbw (12.5 phr) would then comprise 8.3 phr decabromobiphenyl ether and 4.2 phr red phosphorus.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Jakobstroer et al.  provides evidence that both antimony oxide and red phosphorus are known flame retardants for use in polyurethane foam compositions, thus providing evidence of obviousness in substituting one for the other in such compositions.
Regarding Claim 4  Fracalossi et al. teaches the flame-retarding composition of Claim 1.  Water is provided in an amount of 3 parts by weight relative to the total weight of the urethane resin composition of roughly 174.56 parts by weight (first table .  

Claims 11, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,458,034 to Fracalossi et al. in view of US 4,230,168 to Kaneda et al. and US 2004/0116545 to Jakobstroer et al.
Regarding Claims 11, 12, and 15.  Fracalossi et al. teaches a method of making a flame retardant polyurethane foam (Column 1, Lines 11 - 22), i.e. a flame-retarding composition comprising a urethane resin.  In Example 2b, the method employed comprises preparing a flame retardant additive mixture comprising decabromobiphenyl ether and antimony oxide.  A mixture is then prepared which comprises toluene diisocyanate as a polyisocyanate compound; a polyether polyol; N-ethyl morpholine as a catalyst; water as a foaming agent; an organosilicone surfactant/foam stabilizer; and the aforementioned additive.  (Column 7, Lines 22 - 47) Kaneda et al. provides evidence that N-ethyl morpholine is a trimerization catalyst (Column 3, Lines 33 - 37).  
By summing all of the ingredients listed in the first table in Column 7, the total weight of the urethane resin composition can be calculated to be provided in an amount of roughly 174.56 parts by weight.  Decabromobiphenyl ether is indicated to be provided in an amount of 14.5 parts by weight and thus can be calculated to be 
The Office recognizes that Fracalossi et al. does not expressly teach adding the polyisocyanate separately, after all of the other reaction components are mixed.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) At the time of invention, it would have been obvious to a person of ordinary skill in the art to add the isocyanate after mixing all other components of the reaction mixture.  The motivation would have been to, for example, to prevent premature reaction of the isocyanate with the other components before they are thoroughly mixed.
As indicated above, N-ethyl morpholine is used as the catalyst in Example 2b of Fracalossi et al. instead of an aromatic nitrogen-containing trimerization catalyst.  However, Kaneda et al. teaches both N-ethyl morpholine and N,N-dimethylbenzylamine as suitable trimerization catalysts in the preparation of polyurethanes (Column 3, Lines 33 - 37).  N,N-dimethylbenzylamine then corresponds to an aromatic nitrogen-containing trimerization catalyst.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to substitute N,N-dimethylbenzylamine for the N-ethyl 
The additive composition in Example 2b of Fracalossi et al. also comprises antimony oxide rather than red phosphorus as instantly claimed.  However, Jakobstroer et al. teaches both antimony oxide and red phosphorus to be suitable flame retardants in the preparation of polyurethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to substitute the 7.25 parts by weight (corresponding to 4.2 phr) antimony oxide in Example 2b of Fracalossi et al. with red phosphorus.  The flame retardant additive composition which is provided in an amount of 21.75 pbw (12.5 phr) would then comprise 8.3 phr decabromobiphenyl ether and 4.2 phr red phosphorus.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Jakobstroer et al.  provides evidence that both antimony oxide and red phosphorus are known flame retardants for use in polyurethane foam compositions, thus providing evidence of obviousness in substituting one for the other in such compositions.
Regarding Claim 14.  Fracalossi et al. teaches the method of Claim 11.  Water is provided in an amount of 3 parts by weight relative to the total weight of the urethane .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 6 of U.S. Patent No. 10,280,275 in view of AU 199959328 to Munzenberger et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  
 obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Munzenberger et al. shows that alkali metal salts of carboxylic acids are known in the art to be suitable trimerization catalysts for the preparation of flame retardant polyurethane resins.

Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,676,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of instant Claims 1 - 20 are found in Claims 1 - 8 of U.S. Patent No. 10,676,559, as instant Claims 1 - 20 In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant Claims 1 - 20 are anticipated by Claims 1 - 8 of U.S. Patent No. 10,676,559, they are not patentably distinct from these claims.

Response to Arguments
Applicant’s arguments filed February 15, 2022 with respect to the outstanding objections to the claims, rejections under 35 U.S.C. 112, and all prior art rejections under view of CN 1025858148 to Zhou et al. have been fully considered.  In light of the concurrently filed amendments to the claims, these objections and rejections have been withdrawn.  However, the instant application is not in condition for allowance in light of the new grounds of rejection under 35 U.S.C. 103(a) set forth above.
Additionally, the obviousness-type double patenting rejections in view of U.S. Patent No. 10,280,275 and US Patent No. 10,676,559 have been maintained.  Applicant’s 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764